UNITED STATES                                  NMCCA No. 201800251
            Appellee
                                                   Special Panel 3
       v.
                                                      ORDER
Trenton J. Allison
Corporal (E-4)                                 Remanding Case for
U. S. Marine Corps                           New Post-Trial Processing
                   Appellant

    A special court-martial consisting of a military judge sitting alone sen-
tenced Appellant to a reprimand, reduction to E-1, confinement for 8 months,
forfeiture of $1,092 pay per month for 8 months, and a bad-conduct discharge.
    This case is before us for review a second time. During our initial review of
the record, submitted without assignment of error, we specified for briefing an
issue related to a possible defect in the letter of reprimand. Upon further con-
sideration of the record and the Government’s subsequently filed consent mo-
tion to remand for new post-trial processing, we set aside the (original) conven-
ing authority’s action, and ordered the record returned to the Judge Advocate
General for remand to an appropriate convening authority for preparation of a
new staff judge advocate’s recommendation and new convening authority’s ac-
tion. 1 That having been accomplished, the case has returned to the Court for
completion of appellate review.
   Appellant submitted his case to the Court, again without specific assign-
ment of error, on 25 November 2019. The Court subsequently ordered the Gov-
ernment to produce certain post-trial documents on 25 February 2020. Appel-
lant later filed a motion for relief from post-trial processing error on 11 March
2020, to which the Government filed its opposition on 23 March 2020. Appel-
lant then submitted a response to the Government’s opposition on 1 April 2020.




   1 N-M. Ct. Crim. App. Order Remanding Case for New Post-Trial Processing dated
8 February 2019.
    After carefully considering the record of trial and the parties’ submissions,
for reasons unrelated to Appellant’s motion, we once again set aside the con-
vening authority’s action and remand for new post-trial processing due to a
material ambiguity in the convening authority’s action. 2
    The convening authority’s action states as follows: “In the Special Court-
Martial Case of [Appellant], only so much of the sentence is approved as ad-
judged, the portion of the sentence extending to the punitive letter of repri-
mand is disapproved.” 3 Omitting essential words, this empty language is open
to multiple interpretations, leaving us to guess at its operative meaning—only
so much of the sentence as provides for what is approved? We do not know and
will not guess when confronted with such ambiguity. Therefore, we must re-
mand to afford the convening authority another opportunity to take clear and
unambiguous action. See United States v. Politte, 63 M.J. 24, 26 (C.A.A.F. 2006)
(stressing requirement for a clear and unambiguous convening authority’s ac-
tion).
    While the action as a whole is ambiguous as to what (if any) parts of the
sentence the convening authority intended to approve, the action’s final clause
clearly expressed the convening authority’s intent to disapprove one aspect of
the sentence—the letter of reprimand (“the portion of the sentence extending
to the punitive letter of reprimand is disapproved”). Therefore, when acting
upon remand, the convening authority remains bound by this clear intent and
must disapprove the letter of reprimand. The convening authority naturally
remains free to take any lawful action regarding the remaining parts of the
sentence.
   Appellate courts are not in the business of drafting post-trial documents for
convening authorities. The convening authority has a staff judge advocate to
assist with this essential function. Nevertheless, we invite all convening au-
thorities and the staff judge advocates who advise them to consult the Manual’s
Forms for Action. See Appendix 16, Manual for Courts-Martial, United States
(2016 edition).



    2 Appellant’s motion complains of multiple post trial processing errors—unrelated
to the ambiguity in the action for which we order remand—and seeks remedy via sen-
tencing relief or, in the alternative, new post-trial processing. The Government coun-
ters that Appellant’s motion fails as both a matter of form and substance. We deny
Appellant’s motion without prejudice to raise any and all issues contained therein
when this case returns to the Court for completion for appellate review. (Our decision
here of course moots Appellant’s alternate request for relief as we order new post-trial
processing, albeit on unrelated grounds.)
    3   The staff judge advocate’s recommendation uses similarly ambiguous language:
“. . . I recommend only so much of the sentence is approved as adjudged, the portion of
the sentence extending to a punitive letter of reprimand be disapproved.”


                                           2
   We have written often to urge convening authorities and their staff judge
advocates to pay scrupulous attention to detail throughout the post-trial pro-
cess. This case compels us to reiterate that urging yet again.
   Accordingly, it is, by the Court, this 8th day of April 2020,
ORDERED:
  1. That the convening authority’s action dated 6 June 2019 is hereby SET
ASIDE.
    2. That the record of trial is returned to the Judge Advocate General for
submission to an appropriate convening authority for preparation of a new
Staff Judge Advocate’s Recommendation and new Convening Authority’s Ac-
tion in compliance with Rule for Courts-Martial 1106-1107.
    3. That thereafter the record will be returned to this Court for completion
of appellate review.
    4. That Appellant’s Motion For Relief From Post-Trial Processing Error,
dated 11 March 2020, is denied without prejudice to raise any and all issues
contained therein when this case returns to the Court for completion of appel-
late review.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court


Copy to:
NMCCA (51.3)
45
46
02




                                       3